Title: To George Washington from John Glover, 24 February 1790
From: Glover, John
To: Washington, George


(Private) 
Dear GeneralMarblehead [Mass.] Feby 24 1790 
when I had the pleasure of spending a Little Time with you in Boston, I mentiond my particular Circumstances; the Loss of property, in pursueing the fishing business since peace, took place, to the amount of twenty five hundred pounds at least;

and my wishes to return again to Some public employment, but as there did not appear to be any opening at that Time, our Conversation ceased on the Subject.
By report from the Secretary of the Treasury, I cannot but hope if it Should pass, I might find imploy as an inspector of the revenue, for the District in my neighbourhood.
If there should be an appointment, of Such an officer, will, your Excellency, permit me, to offer my Self as a Candidate, and if my pretentions to enjoy the office Should be found equal, to any others, that I might be indulged with a Commission, if in your Excellencys opinion it Should on finishing the Law, be Such an one, as I could hold with honor to my Self, & with advantage to the publice—I am Dear General with every Consideration & respect your Excellencys Obdt Hbl. Sert

Jno. Glover


P.S. Should the secretarys report, not be accepted, no inspectors will be appointed—any thing else your Excellency may think my abillities equal to will be acceptable.

